Case: 19-20757      Document: 00515438787         Page: 1    Date Filed: 06/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                         June 3, 2020
                                    No. 19-20757                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SERGIO MADRIZ SANDOVAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19-CR-165-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Sergio Madriz Sandoval has appealed his conviction of illegal reentry
after removal in violation of 8 U.S.C. § 1326. He contends that the district
court erred in denying his motion to dismiss the indictment in light of Pereira
v. Sessions, 138 S. Ct. 2105 (2018). He concedes that his legal contentions are
foreclosed, and he raises them to preserve them for further review. See United
States v. Pedroza-Rocha, 933 F.3d 490, 496-98 (5th Cir. 2019), cert. denied 2020


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-20757   Document: 00515438787     Page: 2   Date Filed: 06/03/2020


                                No. 19-20757

WL 2515686 (U.S. May 28, 2020) (No. 19-6588); Pierre-Paul v. Barr, 930 F.3d
684, 689-93 (5th Cir. 2019), cert. denied 2020 WL 1978950 (U.S. Apr. 27, 2020)
(No. 19-779). The Government has filed an unopposed motion for summary
affirmance.
      Because there is no substantial question as to the outcome of this case,
the motion for summary affirmance is GRANTED.              The Government’s
alternative motion for an extension of time within which to file a brief is
DENIED. The judgment is AFFIRMED.




                                      2